Citation Nr: 9919235	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-50 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to 
December 1969.

The instant appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for a schizoid personality disorder.


REMAND

The appellant contends, in substance, that he has a 
psychiatric disorder which began in service; therefore, he 
believes service connection is warranted.  

In his November 1996 appeal statement, the appellant 
requested a personal hearing before a member of the Board of 
Veterans' Appeals (Board) at a local VA office.  By letter 
dated November 26, 1996, the veteran's request for a personal 
hearing before a traveling section of the Board (Travel Board 
Hearing), was acknowledged, and he was asked to elect another 
hearing option if he did not want to wait for the Travel 
Board Hearing.  His response, received December 11, 1996, 
indicated that he elected a hearing at the RO before a 
hearing officer.

The veteran had a personal hearing at the RO before a hearing 
officer on June 9, 1997.  At that time, he completed a form 
requesting a hearing before the Board in Washington, DC 
(Central Office Hearing).  By letter dated April 22, 1999, 
the veteran was notified that his Central Office Hearing was 
set for June 29, 1999.  His response, received at the Board 
on June 3, 1999, indicated that he would not attend the June 
20 Central Office Hearing.  Instead he asked, "[c]ould you 
please re-schedule a hearing for Florida, sometime in the 
future."

The Board notes that hearings employing "videoconferencing" 
techniques are now possible before the Board in lieu of a 
Travel Board Hearing.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a Travel Board or Board Videoconference 
hearing.  The RO should contact the 
appellant at his last known address of 
record and through his representative and 
provide notice of the hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



